DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2021 have been fully considered but they are not persuasive. Regarding arguments on page 13 of the Remarks, Examiner notes that in the provided example, the improvement is being made to the collection of traffic data, which is what the non-abstract limitations are performing. Normally the collection of the data would be considered mere extra-solution activity. However, since the improvement is directed to the collection of the data itself, it is considered a practical application. In the instant claims, the improvement is not directed to the collection of the data, but to the “providing/performing of an optimal recommended service.” Furthermore, the claims merely recite that the terminal is “capable of” collecting voices when the persons are not on board a vehicle, but do not claim the actual collection when the persons are not on board.
Regarding arguments on pages 14-16 of the Remarks, Examiner notes that at no point were the claim elements construed as “well-understood, routine, and conventional activity” and thus the arguments citing Berkheimer
Regarding arguments on page 16 of the Remarks, Examiner notes that Data Engine Technologies claims were directed to an improvement to the functioning of the computer itself (See page 14 first seven lines and page 15 first six lines of second paragraph). The improvement to the functioning of a computer is considered significantly more than the abstract idea. In contrast, the instant claims are not directed to the improvement of a computer, but instead rely on generic computers to perform a task. Regarding Amdocs, Examiner notes that the unconventional use of the generic components were what pushed the claim into eligibility (See page 23 first 4 lines). In contrast, the instant claims do not appear to recite any unconventional usage of the generic components. Finally, regarding the arguments on page 17 of the Remarks in the first paragraph, as noted above, the limitations are considered to be not significantly more for reasons other than finding them to be “well-understood, routine, and conventional.”
Regarding arguments on pages 18-19 of the Remarks, Examiner notes that the newly claimed storage device is interpreted as the memory of para [0100] of Ito. The determination of the human relationships is taught in para [0077-78] as explained in the rejection previously. The use of the term “accumulate” appears to indicate that the relationships are not static, but constantly being updated. This is shown in para [0084] of Ito, where group status changes can occur, for example, by change of participants in a conversation. This changing of the group status necessitates that the prior group status existed in the memory, interpreted as the storage device.
Regarding arguments on page 19, Examiner notes that Divine teaches inferring the relationships for unanalyzed persons by retrieving profile information, instead of relying on conversation data. Therefore, Divine in combination with Ito teaches the limitations of claims 10-11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 8-18 are directed to a device, which is a machine, or a product of manufacture, while claim 19 is directed to a method, which is a process. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 8 recites acquiring relationships, storing relationships, and determining assistance information, which are mental processes. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the claims do not recite additional limitations that would integrate the abstract ideas into a practical application.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 8 and 19, acquiring relationships by analyzing conversations, storing the relationships, determining passengers, and determining assistance information are mental processes, 

Regarding claim 9, acquiring data, extracting keywords, specifying speech patterns and conversation content, and analyzing and quantifying relationships are mental processes, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 10, determining relationships, storing the relationships, and determining assistance information are mental processes, which are mental processes, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 11, statistically processing relationships and estimating a new relationship are mental processes, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 12, determining occupants, determining relationships, determining operation information, associating the relationships with operation information, storing the data, and determining what information to recommend are mental processes, which are abstract ideas without integration into a practical application and without significantly more. Similarly the recitation of various units in the device do not constitute a practical application nor significantly more.

Regarding claim 13, determining speaker position, determining distance between speakers, and grouping the speakers within a distance are mental processes, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claim 14, determining speech timing, determining speech overlap periods, and grouping the speakers based on the overlap information are mental processes, which are abstract ideas without integration into a practical application and without significantly more.

Regarding claims 15-17, transmitting information is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

Regarding claim 18, the limitation is a further clarification of the above abstract ideas, without integration into a practical application and without significantly more. 

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0379643 A1), hereinafter referred to as Ito, in view of Divine et al. (US 2013/0030645 A1), hereinafter referred to as Divine.

Regarding claim 8, Ito teaches:
An operation assistance device for vehicles, comprising: 
a processor (para [0100], where a processor is used); and 
a storage device (Fig. 2 element 208, para [0078], where connections among speakers are stored, and para [0100], where memory is used), 
wherein the processor operates to:
acquire direct human relationships among the plurality of persons by analyzing conversation content of each of speakers included in the conversation voice data of the plurality of persons (Fig. 2 element 207, 208, para [0045-46], [0077], where the unit comprehends a relationship among utterances to analyze a relationship among speakers); 

specify a plurality of occupants on board the vehicle (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083]); and 
determine, on a basis of the direct human relationships accumulated in the storage device, assistance information for a vehicle operation determined to be recommended in accordance with human relationships among the plurality of occupants (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information); and
display and/or play, on an onboard device, the vehicle operation or autonomously perform the vehicle operation based on the determined assistance information for the vehicle operation (Fig. 12 element S1205, para [0095], where the instruction data is output using synthesized speech through a speaker or is displayed on a display).
Ito does not teach:
receive, via a wireless communication network, conversation voice data of a plurality of persons who can be occupants detected and transmitted by a terminal capable of collecting voices even when the plurality of persons are not on board a vehicle;
Divine teaches:
receive, via a wireless communication network, conversation voice data of a plurality of persons who can be occupants detected and transmitted by a terminal capable of collecting voices even when the plurality of persons are not on board a vehicle (para [0033], where a terminal such as a smartphone transfers information wirelessly about the user to the vehicle system, where the phone receives voice when not in the vehicle).  


Regarding claim 9, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 8, wherein the processor, when acquiring the direct human relations, operates to: 
acquire the conversation voice data of the plurality of persons, to specify the speakers (Ito para [0044], where speaker separation is performed); 
analyze the acquired conversation voice data for each of the specified speakers to extract a predetermined keyword (Ito para [0056], where keywords are extracted, such as "Italian food"); 
specify a speech pattern of each of the speakers on a basis of the keyword for each of the speakers (Ito para [0080], where speech patterns such as honorifics, polite, deferential, and informal language are specified); 
specify conversation content on a basis of the conversation voice data of the plurality of persons (Ito Fig. 6, para [0055], where category of the utterances is determined); and 
analyze and quantify the direct human relationships among the plurality of persons from the specified speech pattern and the specified conversation content (Ito para [0077], where group relationships are determined including ranking and hierarchy based on the utterances).  

Regarding claim 10, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 9, wherein 
the processor further operates to: 

accumulate, in the storage device, the indirect human relationships (Ito Fig. 2 element 208, para [0078], where connections among speakers are stored); and 
determine, on a basis of the direct human relationships and indirect human relationships accumulated in the storage device, the assistance information for the vehicle operation determined to be recommended in accordance with the human relationships among the plurality of occupants (Ito Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information).  

Regarding claim 11, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 10, wherein, 
when estimating and quantifying, on the basis of the quantified direct human relationships, the indirect human relationships among the unanalyzed persons of the persons stored in the storage device, the processor operates to: 
statistically process relationships among a plurality of human relationships V1, V2, and V3 using an already quantified direct human relationship VI between a first person and a second person, an already quantified direct human relationship V2 between the second person and a third person, and an already quantified direct human relationship V3 between the third person and the first person (Ito para [0080-81], where a likely group type is determined based on the wording in the conversation, and Fig. 9A, 9B, para [0070-71], where relationships between speakers are determined); and 


Regarding claim 12, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 8, 
wherein the processor operates to: 
specify the plurality of occupants on board the vehicle (Divine para [0038], where occupants are detected and identified); 
extract the human relationships regarding the plurality of occupants from the storage device (Divine para [0039], where relationships among occupants are determined); 
detect operation information regarding the vehicle operation (Divine para [0037], where music is being played);   
associate the extracted human relationships with the detected operation information (Divine para [0037], where music is chosen based on the relationship of parent and child); 
accumulate, in the storage device, the associated human relationships and operation information (Divine para [0036-37], where characteristics about a user are stored including relationship information); and 
determine the operation information associated with the human relationships accumulated in the storage device as the assistance information for the vehicle operation determined to be recommended (Divine para [0037], where the system recommends or changes the music being played based on both parent and child enjoying the genre).  

Regarding claim 15, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 8, wherein the terminal operates to transmit ID and positional information of the terminal to the processor (Divine para [0033], where identifying information about the user of the terminal is transferred, and location is determined by use of docking stations).  

Regarding claim 16, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 15, wherein the processor operates to acquire the direct human relationships among the plurality of persons, and
wherein the direct human relationships are analyzed on a basis of the ID, positional information, and conversation voice data of the terminal (Divine para [0039], where seat position is used in determining relationships, occupant identity, and para [0044], where conversation data is used).

Regarding claim 17, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 15, wherein the processor operates to acquire the direct human relationships among the plurality of persons, and
wherein the direct human relationships are analyzed on a basis of distances between a plurality of the terminals (Divine para [0050], where relationships are analyzed based on seat position).  

Regarding claim 18, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 8, wherein the direct human relationships accumulated in the storage device include a predetermined human relationship and a probability value of the predetermined human relationship (Ito para [0080], where a likely group type is determined based on the wording in the conversation).  

Regarding claim 19, Ito teaches:
An operation assistance method for vehicles for assisting a vehicle operation using an operation assistance device for vehicles, the operation assistance device comprising a processor, and a storage device (Fig. 2 element 207-209, para [0047], [0077-78], where a group is determined based on utterance content and where connections among speakers are stored, and where information to be presented is determined, and para [0100], where processor and memory are used), the operation assistance method comprising: 
acquiring, by the processor, direct human relationships among the plurality of persons by analyzing conversation content of each of speakers included in the conversation voice data of the plurality of persons (Fig. 2 element 207, 208, para [0045-46], [0077], where the unit comprehends a relationship among utterances to analyze a relationship among speakers); 
accumulating, in the storage device, the direct human relationships among the plurality of persons (Fig. 2 element 208, para [0078], where connections among speakers are stored); and 
specifying, by the processor, a plurality of occupants on board a vehicle and determining, by the processor and on a basis of the direct human relationships accumulated in the storage device, assistance information for the vehicle operation determined to be recommended in accordance with human relationships among the plurality of occupants (Fig. 2 element 209, para [0047], [0088], where the group is determined including roles of each member as in para [0083], and para [0089-90], where the system presents information to assist the group based on the group information), and
displaying and/or playing, on an onboard device, the vehicle operation to one or more of the plurality of occupants or autonomously performing the vehicle operation based on the determined assistance information for the vehicle operation (Fig. 12 element S1205, para [0095], where the instruction data is output using synthesized speech through a speaker or is displayed on a display).

receiving, by the processor via a wireless communication network, conversation voice data of a plurality of persons who can be occupants detected and transmitted by a terminal capable of collecting voices even when the plurality of persons are not on board a vehicle;
Divine teaches:
receiving, by the processor via a wireless communication network, conversation voice data of a plurality of persons who can be occupants detected and transmitted by a terminal capable of collecting voices even when the plurality of persons are not on board a vehicle (para [0033], where a terminal such as a smartphone transfers information wirelessly about the user to the vehicle system, where the phone receives voice when not in the vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito by using the terminals of Divine (Divine para [0033]) in determining the relationships of Ito (Ito para [0077]), in order to retrieve characteristic data about users for an infotainment system (Divine para [0005]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito, in view of Divine, and further in view of Kawamura et al. (US 2009/0058611 A1), hereinafter referred to as Kawamura.

Regarding claim 13, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 9, wherein, 
when acquiring the conversation voice data of the plurality of persons to specify the speakers, the processor operates to: 

group the speakers of the conversation voice data set into a conversation group (Ito para [0062], [0065], where utterances are grouped); and 
specify the speakers who belong to the conversation group (Ito para [0065], where the speakers in the group are determined).  
Ito in view of Divine does not teach:
extract, from the plurality of conversation voice data, a conversation voice data set in which the speech positions are not more than a predetermined distance;
Kawamura teaches:
extract, from the plurality of conversation voice data, a conversation voice data set in which the speech positions are not more than a predetermined distance (para [0138], where a group is determined based on the distances between the speakers);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine by using the grouping methods of Kawamura (Kawamura para [0138], [0145]) to determine the groups of Ito in view of Divine (Ito para [0062], [0065]), in order acquire more effective data to be used as profile components (Kawamura para [0013]).

Regarding claim 14, Ito in view of Divine teaches:
The operation assistance device for vehicles according to claim 9, wherein, 
when acquiring the conversation voice data of the plurality of persons to specify the speakers, the processor operates to: 

group the speakers of the conversation voice data set into a conversation group (Ito para [0062], [0065], where utterances are grouped); and 
specify the speakers who belong to the conversation group (Ito para [0065], where the speakers in the group are determined).  
Ito in view of Divine does not teach:
extract, from the plurality of conversation voice data, a conversation voice data set in which the speech periods do not overlap for a predetermined time or more;
Kawamura teaches:
extract, from the plurality of conversation voice data, a conversation voice data set in which the speech periods do not overlap for a predetermined time or more (para [0145], where overlap rate being below a threshold is used to determine if a speaker is in the same conversation group);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ito in view of Divine by using the grouping methods of Kawamura (Kawamura para [0138], [0145]) to determine the groups of Ito in view of Divine (Ito para [0062], [0065]), in order acquire more effective data to be used as profile components (Kawamura para [0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0037311 A1 para [0268] teaches determining a relationship between users by analyzing previous call records and conversation content.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658